Title: From George Washington to Benjamin Lincoln, 26 October 1788
From: Washington, George
To: Lincoln, Benjamin



My dear Sir,
Mount Vernon Oct: 26th 1788

I have been lately favored with the receipt of your letters of the 24th and 30th of September, with their enclosure, & thank you sincerely for your free & friendly communications.
As the period is now rapidly approaching which must decide the fate of the new Constitution as to the manner of its being carried into execution & probably as to its usefulness, it is not wonderful that we should all feel an unusual degree of anxiety on the occasion. I must acknowledge my fears have been greatly, but still I am not without hopes. From the good beginning that has been made in Pensylvania a State from which much was to be feared, I cannot help foreboding well of the others. That is to say, I flatter myself a majority of them will appoint fœderal Members to the several branches of the New Government. I hardly should think that Massachusetts, Connecticut, New Jersey, Delaware, Maryland, South Carolina & Georgia, would be for attempting premature amendments. Some of the rest may, also, in all probability be apprehensive of throwing our affairs into confusion, by such ill-timed expedients. There will, however, be no room for the advocates of the Constitution to relax in their exertions; for if they should be lulled into security, appointments

of Antifœderal men may probably take place; and the consequences, which you so justly dread, be realised. Our Assembly is now in session; it is represented to be rather antifœderal, but we have heard nothing of its doings. Mr Patrick Henry, R. H. Lee & Madison are talked of for the Senate. Perhaps as much opposition, or, in other words, as great an effort for early amendments, is to be apprehended from this State, as from any but New York. The constant report is, that North Carolina will soon accede to the New Union. A New Assembly is just elected in Maryland, in which it is asserted the number of Fœderalists greatly predominates; and that being the case, we may look for favorable appointments, in spite of the rancour & activity of a few discontented, and I may say apparently unprincipled men.
I would willingly pass over in silence that part of your letter, in which you mention the persons who are Candidates for the two first offices in the Executive, if I did not fear the omission might seem to betray a want of confidence. Motives of delicasy have prevented me hitherto from conversing or writing on this Subject, when ever I could avoid it with decency. I may, however, with great sincerity & I believe without offending against modesty or propriety, say to you that I most heartily wish the choice to which you allude might not fall upon me: and that, if it should, I must reserve to my self the right of making up my final decision, at the last moment when it can be no longer postponed; when all the circumstances can be brought into one view, & when the expediency & inexpediency of a refusal can be more judiciously determined than at present. But be assured, my dear Sir, if from any inducement I shall be persuaded ultimately to accept, it will not be (so far as I know my own heart) from any of a private or personal nature. Every personal consideration conspires to rivet me (if I may use the expression) to retirement. At my time of life and under my circumstances, nothing in this world can ever draw me from it, unless it be a conviction that the partiality of my Countrymen had made my services absolutely necessary, joined to a fear that my refusal might induce a belief that I prefered the conservation of my own reputation & private ease to the good of my Country. After all, if I should conceive my self in a manner constrained to accept,

I call Heaven to witness, that this very act would be the greatest sacrafice of my personal feelings & wishes that ever I have been called upon to make. It would be to fore go repose and domestic enjoyment; for trouble, perhaps; for public obloquy: for I should consider myself as entering upon an unexplored field, enveloped on every side with clouds & darkness.
From this embarrassing situation, I had naturally supposed that my declarations at the close of the War would have saved me; and that my sincere intentions, then publicly made known, would have effectually precluded me for ever afterwards from being looked upon as a candidate for any Office. This hope, as a last anchor of worldly happiness in old age, I had still carefully preserved; untill the public papers & private letters from my Corrispondents in almost every quarter, taught me to apprehend that I might soon be obliged to answer the question, whether I would go again into public, or not?
You will see, My dear Sir, from this train of reflections, that I have lately had enough of my own perplexities to think of, without adverting much to the affairs of others. So much have I been otherwise occupied, and so little agency did I wish to have in electioneering, that I have never entered into a single discussion with any person, nor expressed a single sentiment orally or in writing respecting the appointment of a Vice-President. From the extent & respectability of Massachusetts it might reasonably be expected that he would be chosen from that State. But having taken it for granted, that the person selected for that important place would be a true Fœderalist; in that case, I was altogether disposed to acquiesce in the prevailing sentiments of the Electors without giving any unbecoming preference or incurring any unnecessary ill-will. Since it here seems proper to touch a little more fully upon that point, I will frankly give you my manner of thinking; and what, under certain circumstances, would be my manner of acting. For this purpose I must speak again hypothetically for argument sake & say, supposing I should be appointed to the Administration & supposing I should accept it, I most solemnly declare, that whosoever shall be found to enjoy the confidence of the States so far as to be elected Vice President, cannot be disagreeable to me, in that Office. And even if I had any predeliction, I flatter myself, I

possess patriotism enough to sacrafice it as the shrine of My Country; where, it will be unavoidably necessary for me to have made infinitely greater sacrafices, before I can find myself in the supposed predicament—that is to say—before I can be connected with others, in any possible political relation. In truth I believe that I have no prejudices on this subject; and that it would not be in the power of any evil-minded persons, who wished to disturb the harmony of those connected in the government, to infuse them into my mind. For, to continue the same hypothesis one step farther, supposing myself to be connected in Office with any Gentleman of character, I would most certainly treat him with perfect sincerity and the greatest candour in every respect. I would give him my full confidence & use my utmost endeavours to co-operate with him, in promoting & rendering permanent the national prosperity—this should be my great—my only aim—under the fixed & irrevocable resolution of leaving to other hands the helm of the State, as soon as my services could possibly with propriety be dispensed with.
I have thus, my dear Sir, insensibly been led into a longer detail than I intended; and have used more egotism than I could have wished—for which I urge no other apology, but my opinion of your friendship, discretion and candour. With sentiments of real esteem & regard I am—My dear Sir, Your Most Obedt & Affecte Servt

Go: Washington

